DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0031947 to Shibuya et al. in view of U.S. Patent Application Publication No. 2017/0125604 to Oshima.
Regarding Claim 1, Shibuya discloses (e.g., Fig. 2A and its corresponding description in at least paragraphs [0060]–[0064]) a liquid crystal light deflection apparatus (e.g., paragraph [0049]) comprising: a first substrate 31 including a first electrode 1; a second substrate 32 including a second electrode 3; and liquid crystals 23 sandwiched between the first substrate and the second substrate, wherein a high-resistivity layer 21 is provided on at least one of the first electrode or the second electrode (Fig. 2A, where layer 21 is an insulating layer formed, for example, of silicon dioxide, paragraph [0054], which can reasonably be considered a “high-resistivity” layer, as it has a relatively high resistivity generally), and the high-resistivity layer is covered sequentially by a first barrier layer 22 formed from metal oxide (e.g., zinc oxide, paragraph [0056]).

Oshima discloses a high resistance film 15 (similar to layer 22 of Shibuya) and teaches forming the high resistance film 15 of a barrier material such as aluminum oxide to protect underlying layers, and may be covered by a protective film of, for example, silicon nitride, to enhance the barrier function (e.g., paragraphs [0053]–[0054]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shibuya such that layer 22 of Shibuya is a high resistance film of a barrier material such as aluminum oxide, and includes a second barrier layer formed from a metal nitride, as suggested by Oshima, in order to provide protection to underlying layers from oxygen or moisture.
Regarding Claim 2, the combination of Shibuya and Oshima would have rendered obvious wherein the second barrier layer and the high-resistivity layer are not in contact with each other (where the protective layer of Oshima would be provided over the first barrier layer of Shibuya, and where the first barrier layer of Shibuya covers the high-resistivity layer of Shibuya, reasonably suggesting that the second barrier layer, the protective layer of Oshima, would not be in contact with the corresponding high-resistivity layer 21 of Shibuya). 
Regarding Claim 3, the combination of Shibuya and Oshima would have rendered obvious wherein the first barrier layer covers the high-resistivity layer such that surfaces of the high-resistivity layer are unexposed from the first barrier layer (e.g., Fig. 2A of Shibuya). 
Regarding Claim 4, the combination of Shibuya and Oshima would have rendered obvious wherein at least one of the first electrode or the second electrode is provided on a third barrier layer formed from metal nitride or metal carbide (where Oshima teaches using a barrier layer to protect from oxygen or moisture penetration, it would have been obvious to include an additional barrier layer to protect the electrodes from oxygen or moisture penetration).
Regarding Claim 5, the combination of Shibuya and Oshima would have rendered obvious wherein the first barrier layer is formed from at least one of silicon oxide, aluminum oxide, tantalum oxide, niobium oxide, titanium oxide, or zirconium oxide (paragraphs [0053]–[0054] of Oshima).
Regarding Claim 6, the combination of Shibuya and Oshima would have rendered obvious wherein the second barrier layer is formed from at least one of silicon nitride, silicon oxynitride, silicon carbon nitride, or silicon carbide (paragraphs [0053]–[0054] of Oshima).

Regarding Claim 7, Shibuya discloses (e.g., Fig. 2A and its corresponding description in at least paragraphs [0060]–[0064]) a method of manufacturing a liquid crystal light deflection apparatus (paragraph [0049]) comprising: preparing a first substrate 31 including a first electrode 1 and a second substrate 32 including a second electrode 3; forming a high-resistivity layer 21 on at least one of the first electrode or the second electrode (Fig. 2A, where layer 21 is an insulating layer formed, for example, of silicon dioxide, paragraph [0054], which can reasonably be considered a “high-resistivity” layer, as it has a relatively high resistivity generally); forming a first barrier layer 22 from of a metal oxide to cover the high-resistivity layer such that surfaces of the high-resistivity layer are unexposed from 
Shibuya does not explicitly disclose forming a second barrier layer from metal nitride or metal carbide on the first barrier layer. 
Oshima discloses a high resistance film 15 (similar to layer 22 of Shibuya) and teaches forming the high resistance film 15 of a barrier material such as aluminum oxide to protect underlying layers, and may be covered by a protective film of, for example, silicon nitride, to enhance the barrier function (e.g., paragraphs [0053]–[0054]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Shibuya such that layer 22 of Shibuya is a high resistance film of a barrier material such as aluminum oxide, and includes a second barrier layer formed from a metal nitride, as suggested by Oshima, in order to provide protection to underlying layers from oxygen or moisture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871